 1
 2
 3
 4
 5
 6
 7                                  UNITED STATES DISTRICT COURT
 8                                 EASTERN DISTRICT OF CALIFORNIA
 9                                      SACRAMENTO DIVISION
10
                                                        )   Case No.: 2:17-cv-02541-EFB
11   ZHANNA OGANESYAN,                                  )
                                                        )   [PROPOSED] ORDER GRANTING
12                    Plaintiff,                        )   JOINT STIPULATION FOR THE
                                                        )   AWARD AND PAYMENT OF
13        vs.                                           )   ATTORNEY FEES AND EXPENSES
     ANDREW SAUL,                                       )   PURSUANT TO THE EQUAL ACCESS
14   Commissioner of Social Security,                   )   TO JUSTICE ACT PURSUANT TO 28
                                                        )   U.S.C. § 2412(d).
15                                                      )
                      Defendant.                        )
16                                                      )
17             Based upon the parties’ Joint Stipulation for the Award and Payment of Equal Access to
18   Justice Act (EAJA) Fees, Costs, and Expenses, IT IS ORDERED that fees and expenses in the
19   amount of $6,500.00 and costs for $400.00 as authorized by 28 U.S.C. §§ 2412, 1920, be
20   awarded subject to the terms of the Joint Stipulation. The Clerk is directed to terminate ECF
21   No. 22.
22   IT IS SO ORDERED.
23
     Dated: July 29, 2019.                             __________________________________
24                                                     HON. EDMUND F. BRENNAN
                                                       United States Magistrate Judge
25
26
27
28

     PO Granting JS for EAJA Fees; 2:17-cv-02541-EFB
